       y.'•
~~      R     a
~ ~~                                                                                                          FILED                 I     V
  f
                                                                                                                         COURT
                                                                                                 • CLERK. U.S. QIS'RICI'

                                                                                                        NOV 25 ?.018
                                                                                                                        CALIFORNIA
                        l                                                                        C ENTRAL DISTRICT OF      DEPUTY
                                                                                                 BY        1
                        2
                       3
                    4
                    5
                    6                              UNITED STATES DISTRICT COURT
                                                  CENTRAL DISTRCCT OF CA~LIFORNiA
                    s
                            I UNITED STATES OF AMERICA,
                    9
                   to                                    Plaintiff,         CASE N4. u~5 _ IQ - 03 ~ o q _ ~~
                   11                             V.

                   12                                                       ORDE~t.OF DETENTION
                   ~~ N+~ar~.+~t~`~E~ ~~` ~Fx~~t~~~
                  14'                                    Defendant.
                  15                                                               . ,
                  ~16                                                       I,
                  17             A:() 4n motion ofthe Government in a case allegedly involving:
                  I8                 1.() a crime o~violence.                                ~         ~ ~    ~                  ~ . ~.
                  19                 2.() an offense with maximum s~nt~nce oflife imprisonment ar dea~li.
                  20                 3.() a narcotics or controlled substance offense with maximum s~ntence~.
                  21                          often or more years.
                  22                 4.(}     any felony -where the defendant has been convicted oftwo or more
                  2~3                         prior offenses described above.
                  24                 5.() any.felony ttrat is not otherwise a crime ofviolence that involves ~a
                  25                          minor victun, or possession or use ofa firearm or destructive device
                  26                          or any other dangerous weapon, or a failure to register ender 18
                  27                          U.S.0 § 2250.
                  28            B.~        On motion by the Government /()on Court's own motion,in a case.

                                                   ORDER OF DETENTION AFi'ER YEAR{NG(S8 t1.S~G ~3142(i))

                            CR-94(06107)                                                                                    Page 1 of4
                ,~';
.,,~;             : .




                                 1                           allegedly involving:
                                 2            (~             Qn the further allegation by the Government of:
                        .     3 ~              1:() ~a serious risk that the defendant will flee.
                              4                Z.()~ a serious risk that the defendant will:
                              5                     ~a:()obstructor attempt to obstructjustice.
                             6                       b. Othreaten, injure, or intimidate a prospective witness- orjuror or
 .~                           7                          ~     attempt to do so.
 .          ~                8             C.'~7ie Govenunent()is/{~is not entitled to a rebuttabl8 presumption that no~
                             9                 condition or combination ofconditions will reasonably assure the defendant's
  .~ ~                      IO                 appearance as required and the safety ofany person or the community.                 .
                            11
                            12                                                            ~~.
                            13            A.{y~ Trie Court finds that no condition or combination ofconditions will
                            14                           reasonably assure:
     ~. ~                   1S                1. (Vj the appearance ofthe defendant as required.
       ~~                   16                      (✓~ andlor
  :~                        17                2.(~ the safety ofany person or the community.
                            ~ 8~ .        B.{) The Court finds that the defendant has not rebutted by suff~ient
                            19                           evidence to the contrary tie presumption provided by stQtute.
                            20
                            21                       ~                                   III.
                            22           The Court has considered:                                                      ..
.~~                         23           A. the nature and circumstances ofthe offenses)charged, including whetYier the
                            2~                offense isa Erime ofviolence;a Federal crime ofterrorism,or involves ~ minor
                            25                victim or a controlled substance,firearm,explosive, or destntetive device;
                            26           B. the weight ofevidence against the defendant;
                            27        ~ C. the history and characteristics ofthe defendant; and
                            28           D. the nature and seriousness ofthe danger to any person ar to the community.

                                                                   ORDER OF DETENTION AFTER HEARING(18i1S.0 §3142{i))

                                     CR-94(06/07)                         ~                                                  PaSe 2oC
           .~..   f
,'~a•.,.




                                                                                          ~v.
                           2            The Court also has considered all the evidence adduced at the hearing and the
                            3           arguments and/or statements of counsel, and thePretrial Services
                           4            Report/recommendatian.
                           5
                           6                                                               ~t~

                           7'           The Court bases the foregoing fmding(s)on the following:
                           8            A.(~            As to flight risk:
                           9
                                                       ~ , BAs'~1D         6N       Pr ~x.Ps-r         t(~ ~-oN J ~ c-T~ cri~ ~ ~
                       ~a                                 T►4e    ~~ -Two-~ S~c~ic-v ~ c e S          R-~1P a2T STAPES
                      ll                                   ~~      ~S      T~NS~~^►               r~N4 NoT c.pµ~~~IN~

                       12
                                                       ~. A    1~ ~sr~or,co~ a ~ ~R-o-V~ N~ ~A c~s ~ i~~o t~~~►~
                      13
                                                           o~c- a ~r~~s~ ~Jt.r•~~ -~ 1.Aw FNFaf~-~.~M~,1
                      14.
                      IS
                      ~s              B. (~ As to danger:
                      17                          (.    ~I'~~ 6 N              11p a~-    Mb~           t~N U~ ~i o~Nr S.{ t~v~► ~ Nh
                      18                                PN       Qd c,k-gyp• f t Q-r-+   1N      S~`~'C~2 ~ '1~N om.
                                                                                                             U
                      19                                            t~1ATv rer~. o~ Tit •s o~~~k
                                                  2, -~E
                      20
                      21~
                      22
                      23
                      24                                                                 VI.
                      25             A. ()             The Court finds that a serious risk exists that the defendant will:
                      26                          1. ()obstruct or attempt to obstruct justice.'
                      27                          2. ()attempt to/ ( )threaten, injure or intimidate a witness or juror.
                      2$

                                                                 ORDER OF DEi'ENTlON AFTER H~ARiNG (l8 US.C. §3142p))

                                v f~~lY ~QW V7/                                                                                     Page 3 of 4
           ,~
c           s ,~   F
    ~. i




                             I           B. The Court bases the foregoing fin~ding(s)on fine following:
                             2
                             3
                             4
                             5
                            6
                            7
                            S
                         9'                                                        VII.
                        is
                        11             A.IT IS TI~REFORE ORDERED that the defendant be detained prior to trial.
                        12             B.IT ISFURTHER ORDERED that the.defendant be comarit~ed to the custody
                        13                  ofthe Attorney General for confinement in a corrections facilit3► separate, to
                        14                  the extent practicable, from persons awaiting or serving sentences or being
                       15                   herd in custody ,pending appeal.
                       16              C. IT IS FURTHER QI~DERED that the defendant be afforded reasonable
                       17                   opportunity' for private consultation with counsel.
                       18             D. IT I$ FURTHER ORDERED that,~on order ofa Court df Abe United States'
                       19                  or on request of any attorney far the Government, the person in charge of the
                       20                  corrections facility in which the defendant is confined deliver the~defendant ~.
                       21                  ~o a United States marshal for the purpose o~an appearance in coiwection
                       22                  with a courtproceeding.
                       23
                       24
                       25
                       26 DATED: 11~~ L ~L~
                       27
                       28~

                                                          ORDER OF DETE~Ii'iON AE7ER HEARING p8 U.S.C. §3142(1))

                                 CR•94 {06!07)                                                                     Page 4 oC4 ~
